
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Kucinich (for
			 himself and Mr. Paul) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Directing the President, pursuant to
		  section 5(c) of the War Powers Resolution, to remove the United States Armed
		  Forces from Pakistan.
	
	
		1.Removal of United States
			 Armed Forces from PakistanPursuant to section 5(c) of the War Powers
			 Resolution (50 U.S.C. 1544(c)), Congress directs the President to remove the
			 United States Armed Forces from Pakistan—
			(1)by no later than the end of the period of
			 30 days beginning on the day on which this concurrent resolution is adopted;
			 or
			(2)if the President determines that it is not
			 safe to remove the United States Armed Forces before the end of that period, by
			 no later than December 31, 2010, or such earlier date as the President
			 determines that the Armed Forces can safely be removed.
			
